Citation Nr: 1544490	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-20 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.   38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The Veteran served on active duty from October 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2015, the Board remanded this matter for further evidentiary development.  

In a September 2015 rating decision, VA's Appeals Management Center granted the Veteran service connection for depression with alcoholism.  Accordingly, that claim for service connection has been resolved and is not before the Board.

The Board notes that, in a May 2014 rating decision, the RO denied a compensable rating for the service-connected disability of right thumb laceration/injury with post-traumatic arthritis and a compensable rating for the service-connected disability of scar, right thumb status laceration/injury (also claimed as right thumb condition).  The Veteran filed a notice of disagreement regarding these issues in June 2014.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the notice of disagreement was acknowledged by the RO and additional action is pending to include scheduling of a hearing before RO personnel in accordance with the Veteran's request.  See also March 2015 letter from VA on VBMS.  By way of a June 2015 rating decision, the RO also denied a compensable rating for the service-connected disability of hearing loss, left ear; service connection for right ear hearing loss; service connection for type II diabetes mellitus and special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran filed a notice of disagreement as to these issues in June 2015.  VACOLS reflects that the RO has acknowledged receipt of this notice of disagreement and that further action is pending.  As the RO has acknowledged receipt of the notices of disagreement and VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the notices of disagreement have been recognized and that additional action is pending, Manlincon is not applicable at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability of the right hip.  See Veteran's claim of May 2013.  The Veteran has been diagnosed with osteoarthritis of the left hip and the right hip.  See VA examination report of August 2015.

The Veteran reports that during military service he worked as a wireman, which required him to climb trees to install telecommunications lines.  See April 2013 VA treatment record.  He specifically states, "As for my hip, I laid wire lines any and everywhere and fell out of many trees...but of course was told to dust off and move on like a good soldier.  I was young, didn't ask questions, [and] didn't know any better.  I fell out of 10-15 trees, and I believe it took its toll as I got older."  See Veteran's September 2013 notice of disagreement.  The Veteran's personnel records indicate that his specialty was "combat signaler."  See VA Form DD-214.  The Veteran's service treatment records contain no report of a hip injury or related treatment.

While the Veteran's service treatment records are absent complaints of, or treatment for, a right hip injury, the Veteran is competent to give evidence as to right hip pain that he experienced during service and that he fell from trees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence in the form of statements by a claimant is competent to establish evidence of symptomatology when the symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

A claimant's statements regarding symptoms cannot be found to lack credibility merely because there is no confirmatory medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gardin v. Shinseki,  613 F.3d 1374 (Fed. Cir. 2010).  
The Veteran underwent a VA medical examination for his hip in August 2015.  The VA examiner offered a negative nexus opinion.  The report stated: "It is less likely as not that a right hip disability is causally or etiologically related to military service."  The rationale for the opinion was: "On today's exam the Veteran has decrease in ROM with pain on movements in bilateral hips, likely due to degenerative changes.  Veteran's C-file has NO STRs with the mention of any hip condition during service.  There are no records in the C-file with the mention of him falling out of trees while performing his duties as a lineman."

The VA examiner notes the Veteran's report of injuring his hip after falling out of trees during military service.  The stated reason for the examiner's negative nexus opinion was the lack of documentation as to an in-service fall from a tree or treatment for a right hip injury.  However, the lack of documentation in the service treatment records is not fatal to the claim.  Therefore, the Board will request an addendum medial opinion that presumes that the Veteran experienced right hip pain and fell out of trees during military service in the manner that he has described.

Also, VA treatment records dated in 2015 indicate that the Veteran was seeing an orthopedist through Workman's Compensation for the right hip.  On remand, the agency of original jurisdiction should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide to VA, or authorize the release of, any Workman's Compensation records pertaining to his right hip, to include medical records from any non-VA facility that has assessed and/or treated the right hip.

2. Thereafter, forward the Veteran's claims folder to the examiner who conducted the August 2015 VA examination (or a qualified substitute if this individual is unavailable) for an addendum opinion.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the addendum opinion.

The examiner is requested to review the entire claims folder in order to render an opinion as to whether the Veteran's right hip condition at least as likely as not (a 50 percent or greater probability) began during, or is related to, his active service.  The examiner's attention is directed in particular to the Veteran's account of right hip pain during service and falling out of 10-15 trees while working as a wireman during military service, which has been found credible.  

A full rationale for all opinions and conclusions should be provided.

3. After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




